NUMBER 13-10-690-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

ARNOLD BENAVIDES,                                                           Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 94th District Court
                        of Nueces County, Texas.


                        MEMORANDUM OPINION
               Before Justices Benavides, Vela, and Perkes
                  Memorandum Opinion by Justice Vela
      Appellant, Arnold Benavides, pleaded guilty to the offense of failure to comply with

registration requirements alleged to have occurred on or about October 24, 2006. See

TEX. CODE CRIM. PROC. ANN. art. § 62.102(b)(2) (West 2006). The trial court sentenced

Benavides to eight years in prison, but suspended the sentence and placed him on

community supervision for ten years. At a hearing on the State‘s motion to revoke
probation on November 4, 2010, Benavides pleaded ―true‖ to allegations that he had

violated the terms of his probation by failing to register as a sex offender and failing to

report to his community supervision officer. The trial court accepted Benavides‘s pleas

of true, found that he had violated the terms of his community supervision, and sentenced

him to six years in prison. We affirm the judgment.

                                     I. ANDERS BRIEF

       Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant‘s

court-appointed appellate counsel has filed a brief with this Court stating that, based upon

his review of the record, ―there are no grounds of error upon which an appeal can be

predicated‖ and ―the appeal is wholly without merit.‖ Although counsel‘s brief does not

advance any arguable grounds of error, it does present a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced on appeal.

See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (―In Texas, an

Anders brief need not specifically advance ‗arguable‘ points of error if counsel finds none,

but it must provide record references to the facts and procedural history and set out

pertinent legal authorities.‖) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex.

App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex.

Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant‘s counsel has carefully discussed why, under controlling authority,

there are no errors in the trial court‘s judgment. Counsel has informed this Court that he

has: (1) examined the record and found no arguable grounds to advance on appeal, (2)


                                             2
served a copy of the brief and counsel‘s motion to withdraw on appellant, and (3) informed

appellant of his right to review the record and to file a pro se response.1 See Anders, 386
U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409

n.23. More than an adequate period of time has passed, and appellant has not filed a

pro se brief in this matter. See In re Schulman, 252 S.W.3d at 409.

                                       II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel‘s brief and have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826–28 (Tex. Crim. App. 2005) (―Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule of

Appellate Procedure 47.1.‖); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the

judgment of the trial court.

                                      III. MOTION TO WITHDRAW

        In accordance with Anders, appellant‘s attorney has asked this Court for

permission to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also

In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) (―If an attorney believes the appeal is frivolous, he must
        1
          The Texas Court of Criminal Appeals has held that ―the pro se response need not comply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues.‖ In re Schulman, 252 S.W.3d at 409 n.23 (quoting Wilson v. State, 955
S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

                                                    3
withdraw from representing the appellant.                    To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.‖) (citations omitted)). We grant the motion to

withdraw. Within five days of the date of this Court‘s opinion, counsel is ordered to send

a copy of the opinion and judgment to appellant and to advise appellant of his right to file

a petition for discretionary review.2 See TEX. R. APP. P. 48.4; see also In re Schulman,
252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).




                                                                ROSE VELA
                                                                Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
11th day of August, 2011.




        2
           No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing that
was overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed
with this court, after which it will be forwarded to the Texas Court of Criminal Appeals. See id. R. 68.3;
68.7. Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas
Rules of Appellate Procedure. See id. R. 68.4.

                                                        4